DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A and B in the reply filed on 8-9-22 is acknowledged.  Applicant’s arguments to combine species A and B are persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1 lines 15-16, the phrase “at least one second magnet or magnetic material place opposite the at least one first magnet or magnetic material at a neutral position” is unclear.  It is unclear what structure defines the placement opposite the first magnet?  As written, the second magnet is not on the handle which is the not supported.  It is unclear how the second magnet can be placed opposite the first and not be on the handle.  Also, it is unclear how the placement of the second magnet is at a neutral position.  The neutral position is dependent upon the connecting head/first magnet being aligned on the handle longitudinal axis.  If the connecting head/first magnet is rotated away from the handle longitudinal axis, how is the second magnet placed in the neutral position? 
With regards to claim 6, it is unclear what structure accommodates the magnet housing.   What structure does the magnet housing secure the second magnet to?  As written, claims 1 and 6 disclose the second magnet is secure to a structure that is not the handle which is not supported.  The handle is the only structure that can be secured to the second magnet as supported by the specification. 
  With regards to claim 6, the phrase “magnet housing accommodated within the housing space” is unclear.  The limitation “the housing space” has to reference back to the housing space disclosed in claim 1 due to the “the” preceding the limitation.  It is unclear what structure allows for the magnet housing to be accommodated in the housing space of the head adapter.  The specification discloses the head adapter housing space is E and the magnet housing 49 is accommodated in the razor handle housing space H.  
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724